WISS, Judge
(concurring in part and in the result):
I
I agree with the lead opinion’s treatment and resolution of Issue I. That opinion quite properly labels the commander’s remarks in question here as “inappropriate.” 40 MJ at 201. They were at least that. At the same time, the record reflects that the staff judge advocate laudably acted promptly to cut the remarks off at the pass in order to prevent further damage and that, after the bright light of day had been shined on the fact of the improper comments and on their potential effect on appellant’s court-martial, all involved were convinced that the four members in question could continue to sit and to act impartially. I am similarly convinced beyond a reasonable doubt. See United States v. Thomas, 22 MJ 388, 394 (CMA *2031986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987).
When unlawful command influence is established, it must be roundly and unquestionably condemned. When, however, there is no discernible prejudice to a particular accused, no action is warranted that addresses the findings or sentence in that case. Id. Accord United States v. Allen, 33 MJ 209 (CMA 1991), cert. denied, — U.S. -, 112 S.Ct. 1473, 117 L.Ed.2d 617 (1992); United States v. Cruz, 25 MJ 326 (CMA 1987). There must be harm to be redressed before a remedy is appropriate. I agree with the lead opinion that, thanks to the staff judge advocate and the thorough voir dire of the members on the issue, there is no harm to be redressed here.
II
As to Issue II, however, I find that I am not in agreement with any of my colleagues, so I must write briefly to explain my vote to affirm the decision below in rejection of appellant’s claim of reversible error.
Judge Gierke in dissent unequivocally concludes that advice to appellant was erroneous that he might suffer some portion of confinement at a sentence rehearing in lieu of the adjudged bad-conduct discharge. He cites Waller v. Swift, 80 MJ 139 (CMA 1990), in support. 40 MJ at 207. I infer that the Chief Judge in dissent agrees with Judge Gierke’s view of this advice.
I do not read Waller in this way, however. In fact, I believe that a careful reading of Waller, including the cases cited and discussed therein — such as United States v. Hodges, 22 MJ 260 (CMA 1986); United States v. Darusin, 20 USCMA 354, 43 CMR 194 (1971); United States v. Brown, 13 USCMA 333, 32 CMR 333 (1962); and United States v. Prow, 13 USCMA 63, 32 CMR 63 (1962) — actually underlines the wisdom of defense counsel’s advice to appellant that he might lawfully be adjudged some period of confinement as a less severe punishment of the bad-conduct discharge. At best, Waller v. Swift, supra, rationally leaves open the possibility that, under the circumstances of this case, any confinement would be found to be more severe than a punitive discharge; it does not, however, assure such a conclusion.
In this light, then, the portion of the record quoted extensively by the Chief Judge (40 MJ at (204-206)) leaves no room to doubt that appellant’s waiver was both knowing and intelligent. He knew exactly what he was doing and why he was doing it.
That leads, however, to the troublesome question posed by the Chief Judge concerning whether such a waiver should be permitted where it would in effect turn off the investigative light that is in search of command influence. There is something to be said for the notion that command influence is such an insidious evil — one that, if unrooted and uneorrected, would threaten to rot from within both the reality and the perception of the integrity of the military justice system— that the institutional interest in pursuing it goes beyond one accused’s own perception of his private benefit from not uncovering it. See generally Weiss v. United States, — U.S. -, -, 114 S.Ct. 752, 762, 127 L.Ed.2d 1 (1994) (“[The United States Court of Military Appeals] has demonstrated its vigilance in checking any attempts to exert improper influence over military judges.”).
I need not resolve this question for myself in this case, however. I am satisfied that the record as already established — though its full development was cut short by appellant’s action — is entirely adequate to see what went on in the members’ deliberation room. There is no margin in this system for such heavy-handed shenanigans, and they must be judicially stomped into oblivion whenever they appear.
As mentioned earlier, though, the fact of command influence, however condemnable, does not prompt judicial action in response where an appellate court is convinced beyond a reasonable doubt that the proceedings are free from prejudicial influence. Appellant was sentenced to a bad-conduct discharge and reduction to the lowest enlisted grade— no confinement, no fine, and no forfeitures. He almost sprinted to evade any possibility that his punitive discharge would be converted into any term of confinement. In this *204posture and in the safe assumption that appellant’s crime would result in a sentence at a rehearing that would contain something more onerous than mere reduction in grade, there is no doubt in my mind that appellant did not suffer prejudice from the unlawful command influence by the president of the court-martial during sentence deliberations.
Accordingly, as to Issue II, I join in affirming the decision below.